Citation Nr: 9903984	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancers of the lung and 
true vocal cord secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from October 1944 to 
February 1947 and from April 1947 to September 1947.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a rating action from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant suffers from lung cancer and true vocal 
cord cancer which were first shown over 4 decades after 
separation from service.  

3.  The appellant was exposed to ionizing radiation during 
active duty service.

4.  The appellant's lung and true vocal cord cancers did not 
result from inservice exposure to ionizing radiation.


CONCLUSION OF LAW

Lung and true vocal cord cancers were not incurred in, as a 
result of, or aggravated during active duty service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant's service medical records do not indicate 
treatment for or diagnosis of any form of lung or true vocal 
cancer.  Post-service medical records indicate that in 1993, 
he was diagnosed with squamous cell carcinoma in-situ in the 
right upper lung and in the right true vocal cord.  He claims 
that his exposure to ionizing radiation during Operation 
CROSSROADS is the cause of these two forms of cancer.  He 
also claims that the dose estimates provided by the Defense 
Nuclear Agency (DNA) and the Defense Special Weapons Agency 
(DSWA) are incorrect because "being right where both bombs 
exploded in the water, and you still can't live on the 
island[,  i]t had to be more exposure than what they 
[DNA/DSWA] are saying [he received]."  (See June 1998 
hearing transcript, p.2)

A statement from DNA, dated in January 1995, confirms that 
the appellant participated in Operation CROSSROADS.  DNA, 
taking into account the appellant's statements as to his 
whereabouts during the Operation, to include his statements 
regarding swimming in the contaminated waters, determined 
that his dose from neutron radiation was zero rem.  His 
external gamma dose estimate was 0.2 rem, with an upper bound 
of 0.4 rem.  The 50-year committed dose equivalent to the 
lungs was 0.0 rem.  

A statement from DSWA, dated in October 1997, indicates that 
because the appellant had no potential for internal exposure 
and accruing internal dose, his internal exposure to any 
organ is 0.0 rem.

An opinion from the Chief Public Health and Environmental 
Hazards Officer, (Under Secretary for Health), dated in 
October 1997, indicates that exposure to 4.3 rads or less at 
age 19 (the appellant's age at the time of exposure) provided 
a 99 percent credibility that there was no reasonable 
possibility that it was at least as likely as not that the 
appellant's lung cancer was related to exposure to ionizing 
radiation.  The opinion indicates that information in Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 1990, would modify this estimate somewhat, but probably 
not below a calculated value of 4 rads.  The opinion also 
indicates that screening doses for cancer of the larynx were 
not provided by the CIRRPC report.  The sensitivity of  the 
larynx to radiation appeared to be relatively low and no 
significant increased risk had been found in Japanese A-bomb 
survivors or other groups exposed to doses of below about 100 
rads.  In light of this, it was concluded that it was 
unlikely that the appellant's cancers of the lung or vocal 
cord could be attributed to inservice exposure to ionizing 
radiation.  

A subsequent opinion from the Director of Compensation and 
Pension Service, dated in October 1997, indicates that there 
was no reasonable possibility that the appellant's 
disabilities were the result of inservice exposure to 
ionizing radiation.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease. 

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from inservice exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. 
§ 3.311(b)(1), (c), & (e). 

Having considered the applicable laws and the evidence of 
record, the Board concludes that service connection for the 
appellant's lung and vocal cord cancer is not warranted.  
First, it is noted that the evidence of record does not 
establish manifestations of these cancers during service, but 
over 4 decades after separation from service.  While the 
record does confirm that he was exposed to radiation during 
service and his cancers are considered radiogenic diseases, 
the Director of Compensation and Pension Service has 
concluded, based on the evidence of record, to include an 
opinion from the Under Secretary for Health, that there is no 
reasonable possibility that his lung and vocal cancers were 
the result of inservice exposure to ionizing radiation.  The 
Board notes the appellant's belief that he was in fact 
exposed to more radiation than determined by DNA/DSWA.  
However, the evidence does not indicate any 
medical/scientific support for this and as a lay person, 
without the requisite scientific knowledge or background, he 
is not qualified to provide such an opinion.  See generally 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As such, the 
Board must conclude that his claim must be denied.



ORDER

Entitlement to service connection for cancers of the lung and 
true vocal cord secondary to exposure to ionizing radiation 
is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

